Case: 10-60959     Document: 00511632706         Page: 1     Date Filed: 10/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2011
                                     No. 10-60959
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SYFUL MILON,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 937 651


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Syful Milon, a native and citizen of Bangladesh, petitions for review of the
Board of Immigration Appeals’ (BIA) denial of his motion to reopen removal
proceedings and for reconsideration.
        Milon does not challenge the BIA’s decision insofar as it denied his motion
for reconsideration. Therefore, he has abandoned any issues related to that
denial. See, e.g., Zhu v. Gonzales, 493 F.3d 588, 593 n.10 (5th Cir. 2007).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60959   Document: 00511632706      Page: 2   Date Filed: 10/14/2011

                                  No. 10-60959

      Milon contends the affidavit submitted with his motion satisfied the
requirements for reopening based on ineffective assistance of counsel (IAC).
Motions to reopen removal proceedings are disfavored, and the moving party
bears a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir.
2006) (citation and internal quotation marks omitted). In reviewing the BIA’s
denial of a motion to reopen, this court generally applies a “highly deferential
abuse-of-discretion standard” and will affirm the BIA’s decision “so long as it is
not capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach”. Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th Cir.
2005) (citation and internal quotation marks omitted).
      IAC can warrant reopening removal proceedings if petitioner satisfies the
requirements set forth in Matter of Lozada, 19 I&N Dec. 637 (BIA 1988). To
support an IAC claim, an alien must: (1) provide an affidavit attesting the
relevant facts, including the terms of the attorney-client agreement; (2) before
he presents the claim to the BIA, inform counsel of the allegations and allow
counsel an opportunity to respond; and (3) file or explain why a grievance has
not been filed against counsel. Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.
2000); Lozada, 19 I&N Dec. at 639. “Where essential information is lacking, it
is impossible to evaluate the substance of [an IAC] claim.” Lozada, 19 I&N Dec.
at 639.
      Milon did not, at any point in this proceeding, provide the BIA proof of his
letter to former counsel or a filed grievance. “[T]he general application of the
Lozada rules is not an abuse of discretion”. Lara, 216 F.3d at 498.
      DENIED.




                                        2